      Case 1:19-cv-00047-DLC Document 44 Filed 05/10/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
WELLS FARGO BANK, NATIONAL ASSOCIATION :                 19cv47(DLC)
AS TRUSTEE FOR THE REGISTERED HOLDERS   :               19cv471(DLC)
OF JPMBB COMMERCIAL MORTGAGE SECURITIES :
TRUST 2014-C26, COMMERCIAL MORTGAGE     :            OPINION AND ORDER
PASS-THROUGH CERTIFICATES, SERIES 2014- :
C26,                                    :
                                        :
                         Plaintiff,     :
               -v-                      :
                                        :
MOHAMMAD NASR,                          :
                                        :
                         Defendant.     :
                                        :
----------------------------------------X
                                        :
ANNALY CRE HOLDINGS LLC,                :
                                        :
                         Plaintiff,     :
               -v-                      :
                                        :
MOHAMMAD NASR,                          :
                                        :
                         Defendant.     :
----------------------------------------X

APPEARANCES

For plaintiff Wells Fargo Bank:
Bruce J. Zabarauskas
Christopher L. Chauvin
Thompson & Knight LLP
900 Third Avenue, 20th Floor
New York, New York 10022
(212) 751-3000

For plaintiff Annaly CRE Holdings LLC:
William S. Gyves
Randall L. Morrison, Jr.
Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
(212) 808-7800
      Case 1:19-cv-00047-DLC Document 44 Filed 05/10/19 Page 2 of 15




For defendant:
Vera M. Kachnowski
Jeffrey M. Eilender
Schlam Stone & Dolan LLP
26 Broadway
New York, New York 10004
(212) 344-5400

DENISE COTE, District Judge:

     Plaintiffs Wells Fargo Bank (“Wells Fargo”) and Annaly CRE

Holdings LLC (“Annaly”) bring these breach of contract actions

to enforce a guaranty agreement (“Guaranty”) issued by defendant

Mohammad Nasr (“Nasr”) in connection with two loans -- a $52

million mortgage loan (“Mortgage Loan”) and a $7 million

mezzanine loan (“Mezzanine Loan”) -- originally made by JPMorgan

Chase Bank, N.A (“JPMorgan”).      The Guaranty irrevocably and

unconditionally guarantees to JPMorgan “and its successors and

assigns” the payment and performance of the obligations under

each of the two loans.

     According to the plaintiffs, JPMorgan assigned the Mortgage

and Mezzanine Loans to Wells Fargo and Annaly, respectively, in

December 2014.   They move for summary judgment or judgment on

the pleadings as to Nasr’s liability under the Guaranty.          Nasr

does not dispute the existence of the Guaranty, plaintiffs’

interpretation of its principal terms, 1 or the existence of an



1 Nasr asserts that the Guaranty, as with other documents cited
by the plaintiffs, “speaks for itself.”


                                    2
      Case 1:19-cv-00047-DLC Document 44 Filed 05/10/19 Page 3 of 15



underlying debt on the Mortgage and Mezzanine Loans. 2         He

principally opposes the motions on the grounds that neither

Wells Fargo nor Annaly have produced evidence demonstrating that

they currently hold the loans that underlie their breach of

contract claims.    Nasr’s contention is unavailing.       For the

reasons that follow, Wells Fargo and Annaly are entitled to

judgment as to Nasr’s liability under the Guaranty.

                               Background

     The following facts are taken from the plaintiffs’

complaints, documents integral to those complaints, and

documents submitted in connection with Wells Fargo’s motion for

summary judgment.    They are undisputed unless otherwise noted.

     Nasr is the president of the general partner of L Reit Ltd.

(“L Reit”), a special purpose entity that owns certain real

property (“Property”) in Houstin Texas. 3      Nasr also holds

substantial ownership interests and control rights in Beltway 7

Properties, Ltd. (“Beltway 7”). 4




2 Nasr disputes the amount of damages under the loans. Because
plaintiffs move for judgment as to liability only, this dispute
does not give rise to a genuine dispute of material fact.
3 L Reit is also referred to as the “Borrower” or “Mortgage
Borrower” in some of the cited loan documents.
4 Beltway 7 is also referred to as the “Borrower” or “Mezzanine
Borrower” in some of the cited loan documents.


                                    3
      Case 1:19-cv-00047-DLC Document 44 Filed 05/10/19 Page 4 of 15



The Loans

     In 2012, JPMorgan issued a loan to L Reit in the amount of

$52 million.     On November 14, 2014, L Reit refinanced the $52

million loan through two new loans with JPMorgan:         a $52 million

Mortgage Loan made to L Reit and a $7 million Mezzanine Loan

made to Beltway 7.    The Mortgage and Mezzanine Loans are

evidenced by, among other things, promissory notes (“Notes”) and

loan agreements (“Loan Agreements”). 5      Each Note provides that

“[a]ll of the terms, covenants and conditions contained in the

Loan Agreement . . . are hereby made part of this Note to the

same extent and with the same force as if they were fully set

forth herein.”    Nasr signed the Notes and the Loan Agreements on

behalf of L Reit and Beltway 7.

     The Mortgage Loan is secured by, among other things, a deed

of trust (“Deed of Trust”) dated November 14, 2014.          The Deed of

Trust granted JPMorgan a lien on and security interest in, inter

alia, the Property, leases and rents from the Property, and any

personal property and equipment then owned or thereafter

acquired by L Reit.

     Article VIII of the Loan Agreements describe circumstances

that constitute an event of default on the loans.         Section



5 Unless otherwise noted, the cited language in the Notes and the
Loan Agreements is the same for both the Mortgage and Mezzanine
Loans.


                                    4
      Case 1:19-cv-00047-DLC Document 44 Filed 05/10/19 Page 5 of 15



8.1(a)(iv) provides that it shall constitute a default if the

borrower “Transfers or otherwise encumbers any portion of the

Property without Lender’s prior written consent.”         The Loan

Agreements define “Transfer” to include, among other things, any

sale, conveyance, mortgage, encumbrance, or pledge.          Section

8.1(a)(vii) also provides that it shall be an event of default

“if any petition for bankruptcy . . . shall be filed by . . .

Borrower.”

     The Notes and the Loan Agreements provide that an event of

default shall automatically and immediately accelerate all

amounts due under the Mortgage and Mezzanine Loans.          Article 2

of the Notes provides, for example, that “[t]he Debt shall

without notice become immediately due and payable at the option

of the Lender if any payment required in this Note is not paid

. . . on the happening of any . . . Event of Default.”          In

addition, Section 9.3 of the Loan Agreements provides that “the

Debt shall be fully recourse to Borrower” upon the occurrence of

any of the following events: (i) Borrower’s “filing a voluntary

petition under the Bankruptcy Code,” (ii) Borrower’s “fail[ure]

to obtain the Lender’s prior written consent to any Indebtedness

or voluntary Lien encumbering the Property,” or (iii) Borrower’s

“fail[ure] to obtain Lender’s prior consent to any Transfer,” as

defined above.




                                    5
      Case 1:19-cv-00047-DLC Document 44 Filed 05/10/19 Page 6 of 15



The Guaranty

     As a condition of JPMorgan’s willingness to refinance the

original $52 million loan, Nasr executed in his individual

capacity the Guaranty, dated November 14, 2014.         Under the terms

of the Guaranty, Nasr agreed to guarantee performance of the

underlying loans according to the Notes and Loan Agreements.

Section 1.1 of the Guaranty provides:

     Guarantor hereby irrevocably and unconditionally
     guarantees to Lender and its successors and assigns
     the payment and performance of the Guaranteed
     Obligations as and when the same shall be due and
     payable, whether by lapse of time, by acceleration of
     maturity or otherwise. Guarantor hereby irrevocably
     and unconditionally covenants and agrees that it is
     liable for the Guaranteed Obligations as a primary
     obligor.

Under the terms of the Guaranty, the Lender is not required

to exhaust alternative remedies prior to enforcing the

Guaranty.   Following a breach of the underlying loans, the

Guarantor must pay and perform his obligations within five

days of written demand by the Lender.

     As set forth in Section 1.3, “Th[e] Guaranty may be

enforced by Lender and any subsequent holder of the Note

and shall not be discharged by the assignment or

negotiation of all or part of the Note.”        In the event the

Guarantor fails to perform any obligations in the Guaranty,

the Guarantor shall be liable for all costs and expenses




                                    6
         Case 1:19-cv-00047-DLC Document 44 Filed 05/10/19 Page 7 of 15



(including attorney’s fees) incurred by Lender in the

enforcement of the Guaranty.

Assignment of the Notes

     Effective December 29, 2014, JPMorgan assigned the Deed of

Trust, which it held as security for the Mortgage Loan, to Wells

Fargo.     The agreement (“Mortgage Loan Assignment”) assigned to

Wells Fargo all of JPMorgan’s “right, title, and interest” in

the Deed of Trust, “[t]ogether with any and all notes and

obligations therein described, the debt and claims secured

thereby and all sums of money due and to become due thereon,

with interest provided for therein.”          The Mortgage Loan

Assignment was recorded in the Harris County Clerk’s Office on

February 4, 2015.

     Effective December 31, 2014, JPMorgan assigned the

Mezzanine Loan to Annaly through an assignment and assumption

agreement (“Mezzanine Loan Assignment”). 6         Under the terms of the

Mezzanine Loan Assignment, JPMorgan agreed to “irrevocably

sell[], assign[], transfer[] and deliver[] unto Annaly CRE

Holdings LLC . . . all of the Assignor’s right, title and

6 This document may be considered on a motion for judgment on the
pleadings because it is integral to the complaint. Here, as in
“most instances” where courts have considered a document
“integral to the complaint,” “the incorporated material is a
contract or other legal document containing obligations upon
which the plaintiff’s complaint stands or falls . . . .” Goel
v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016) (citation
omitted).


                                       7
        Case 1:19-cv-00047-DLC Document 44 Filed 05/10/19 Page 8 of 15



interest in (a) the Mezzanine Promissory Note . . ., [and] (b)

the Mezzanine Loan Agreement . . . .”

Events of Default

     On or about February 26, 2018, L Reit granted a second deed

of trust on the Property to Icon Bank of Texas, N.A. (“Icon Bank

Deed of Trust”).      The Icon Bank Deed of Trust was recorded in

the Harris County Clerk’s Office on March 1, 2018.           L Reit did

not obtain the written consent of Wells Fargo prior to issuing

the Icon Bank Deed of Trust.        On December 5, 2018, both L Reit

and Beltway 7 filed voluntary bankruptcy petitions with the U.S.

Bankruptcy Court for the Southern District of Texas.

     On December 21, 2018, Wells Fargo sent to Nasr via Federal

Express and certified mail a notice of default on the Guaranty.

The letter indicated that Nasr had breached the Loan Agreement

“by granting a second lien on the Property to Icon Bank” and by

“fil[ing for] bankruptcy.”       It demanded “immediate payment of

the entire amount that remains due and owing” on the Mortgage

Loan.    On January 4, 2019, Annaly sent a similar notice of

default and “formal demand under the Guaranty for [Nasr’s]

immediate payment by January 8, 2019 of the entire amount

currently due and owing” on the Mezzanine Loan.           As of the

filing of the Wells Fargo and Annaly complaints on January 2 and

January 16, 2019, respectively, the balance on the Mortgage and

Mezzanine Loans remains outstanding.


                                      8
      Case 1:19-cv-00047-DLC Document 44 Filed 05/10/19 Page 9 of 15



                               Discussion

     The standards for reviewing a motion for summary judgment

and a motion for judgment on the pleadings are well established.

A motion for summary judgment may not be granted unless all of

the submissions taken together “show[] that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”      Fed. R. Civ. P. 56(a).      “A

genuine issue of material fact exists if the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.”   Nick’s Garage, Inc. v. Progressive Cas. Ins. Co., 875

F.3d 107, 113 (2d Cir. 2017) (citation omitted).         The moving

party bears the burden of demonstrating the absence of a

material factual question.     Gemmink v. Jay Peak Inc., 807 F.3d

46, 48 (2d Cir. 2015).     In making this determination, the court

must “view the evidence in the light most favorable to the party

opposing summary judgment” and “draw all reasonable inferences

in favor of that party.”     Weyant v. Okst, 101 F.3d 845, 854 (2d

Cir. 1996).

     Once the moving party has asserted facts showing that the

non-movant’s claims or affirmative defenses cannot be sustained,

the party opposing summary judgment “must set forth specific

facts demonstrating that there is a genuine issue for trial.”

Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009) (citation

omitted).   “[C]onclusory statements, conjecture, and


                                    9
     Case 1:19-cv-00047-DLC Document 44 Filed 05/10/19 Page 10 of 15



inadmissible evidence are insufficient to defeat summary

judgment,” Ridinger v. Dow Jones & Co. Inc., 651 F.3d 309, 317

(2d Cir. 2011) (citation omitted), as is “mere speculation or

conjecture as to the true nature of the facts.”        Hicks v.

Baines, 593 F.3d 159, 166 (2d Cir. 2010) (citation omitted).

Only disputes over material facts will properly preclude the

entry of summary judgment.     Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).

     In deciding a motion for judgment on the pleadings pursuant

to Rule 12(c), Fed. R. Civ. P., courts “apply the same standard

as that applicable to a motion under Rule 12(b)(6), accepting

the allegations contained in the complaint as true and drawing

all reasonable inferences in favor of the nonmoving party.”

Mantena v. Johnson, 809 F.3d 721, 727–28 (2d Cir. 2015)

(citation omitted).    “On a 12(c) motion, the court considers the

complaint, the answer, any written documents attached to them,

and any matter of which the court can take judicial notice for

the factual background of the case.”      L-7 Designs, Inc. v. Old

Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011) (citation omitted).

“A complaint is also deemed to include any written instrument

attached to it as an exhibit, materials incorporated by

reference, and documents that, although not incorporated by

reference, are integral to the complaint.”       Id. (citation

omitted).   “A document is integral to the complaint where the


                                    10
     Case 1:19-cv-00047-DLC Document 44 Filed 05/10/19 Page 11 of 15



complaint relies heavily upon its terms and effect.”         Goel v.

Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016) (citation

omitted); see also Rothman v. Gregor, 220 F.3d 81, 88 (2d Cir.

2000) (deeming complaint to include “documents that the

plaintiffs either possessed or knew about and upon which they

relied in bringing the suit”).

     Under New York law, 7 guaranty agreements are to be construed

according to “ordinary principles of contract construction.”

Cooperatieve Centrale Faiffeisen-Boerenleenbank, B.A v. Navarro,

25 N.Y.3d 485, 492 (2015) (citation omitted).        If the intent of

the parties is clear from the four corners of a guaranty, its

interpretation is a matter of law that the court may determine

by summary judgment.    Am. Home Assurance Co. v. Hapag Lloyd

Container Linie, GmbH, 446 F.3d 313, 316 (2d Cir. 2006).

Although guaranty agreements are construed strictissimi juris,

“a surety is not entitled to any particular tenderness in the

interpretation of the language of his contract.”        Compagnie

Financiere de CIC et de L’Union Europeenne v. Merrill Lynch,

Pierce, Fenner & Smith Inc., 188 F.3d 31, 34 (2d Cir. 1999)

(citation omitted).    To prevail on motion for summary judgment

on an unconditional written guaranty, a creditor need only prove

“the existence of the guaranty, the underlying debt and the

7 Section 5.3 of the Guaranty provides that it shall be governed
by and construed in accordance with New York law.


                                    11
     Case 1:19-cv-00047-DLC Document 44 Filed 05/10/19 Page 12 of 15



guarantor’s failure to perform under the guaranty.”

Cooperatieve Centrale, 25 N.Y.3d at 492 (citation omitted); see

also Davimos v. Halle, 826 N.Y.S.2d 61, 62 (App. Div. 1st Dep’t

2006).

     Wells Fargo and Annaly are entitled to judgment as to

Nasr’s liability under the Guaranty.      Nasr does not dispute the

existence of the Guaranty or the fact that there is an

underlying debt on the Mortgage and Mezzanine Loans.         The

Guaranty is, by its unambiguous terms, an “irrevocabl[e] and

unconditional[] guarantee[]” of payment and performance of the

Mortgage and Mezzanine Loans.     The Guaranty is enforceable under

New York law.   Cooperative Centrale, 25 N.Y.3d at 493

(“[G]uarantees that are ‘absolute and unconditional[]’ have been

consistently upheld by New York courts.”).

     Nasr has failed to perform his obligations under the

Guaranty.   Under Section 1.1 of the Guaranty, Nasr guaranteed

payment and performance of the obligations under the Mortgage

and Mezzanine Loans “when the same shall be due and payable,

whether by . . . acceleration of maturity or otherwise.”           The

Notes and Loan Agreements issued in connection with the Mortgage

and Mezzanine Loans provide that it shall be an event of default

for L Reit or Beltway 7 to mortgage or encumber the Property

without the noteholder’s prior written consent.        They also

provide that it shall be an event of default if L Reit or


                                    12
     Case 1:19-cv-00047-DLC Document 44 Filed 05/10/19 Page 13 of 15



Beltway 7 files a voluntary petition for bankruptcy.         It is

undisputed that on February 26, 2018, L Reit granted a second

deed of trust on the Property without the prior written consent

of Wells Fargo.   It is also undisputed that, on December 5,

2018, L Reit and Beltway 7 filed voluntary petitions for

bankruptcy.   Accordingly, under Article 2 of the Notes and

Section 9.3 of the Loan Agreements, the outstanding debts on the

Mortgage and Mezzanine Loans became immediately due and payable.

Notwithstanding plaintiffs’ written demands, Nasr does not

contest that an outstanding balance remains on each of the

loans.

     Nasr’s principal argument in opposition to the instant

motions is that neither Wells Fargo nor Annaly have standing to

enforce the Guaranty because they have not met their burden to

establish that they are the respective holders of the Mortgage

and Mezzanine Loans.    With respect to the Mortgage Loan, Nasr

asserts that Wells Fargo has not submitted an allonge or

endorsement to the Note demonstrating that it is the current

noteholder.   With respect to the Mezzanine Loan, he contends

that judgment on the pleadings is not appropriate because, in

his answer, Nasr denied knowledge or information sufficient to

form a belief as to whether Annaly is the current holder of the

Mezzanine Loan.   Nasr also asserts that Annaly has not submitted

-- “with either its complaint or this motion” -- “an assignment


                                    13
       Case 1:19-cv-00047-DLC Document 44 Filed 05/10/19 Page 14 of 15



agreement, note endorsement, or any other proof that it is the

current holder of the mezzanine loan and promissory note.”

These arguments are meritless.

       The Mortgage Loan Assignment, submitted in connection with

Wells Fargo’s motion for summary judgment, assigned to Wells

Fargo not only the Deed of Trust but also “all notes and

obligations therein described, the debt and claims secured

thereby, and all sums of money due and to become due thereon

. . . .”    The Deed of Trust was signed by Nasr and executed

concurrently with the Mortgage Loan as security for “that

certain Promissory Note, dated the date hereof, made by [L Reit]

in favor of [JPMorgan]” in the amount of $52 million.           Nasr does

not contest the validity of the Mortgage Loan Assignment.

Instead he asserts -- in a conclusory manner and without a

single citation to case law -- that some other document is

necessary under New York law to evidence the assignment.            It is

not.    E.g., Wells Fargo Bank, N.A. v. Walker, 35 N.Y.S.3d 591,

593-94 (App. Div. 3d Dep’t 2016) (finding assignment valid where

agreement “convey[ed] the mortgage ‘together with the bond or

note or obligation described in said mortgage’”); In re Stralem,

758 N.Y.S.2d 345, 347-48 (App. Div. 2d Dep’t 2003) (same).

       Likewise, Annaly has produced evidence sufficient to

demonstrate that it is the current holder of the Mezzanine Loan.

It has produced, for example, the Mezzanine Loan Assignment, in


                                      14
       Case 1:19-cv-00047-DLC Document 44 Filed 05/10/19 Page 15 of 15



which JPMorgan assigned to Annaly the entirety of its “right,

title, and interest in . . . the Mezzanine Promissory

Note . . . .”     Annaly has also produced an allonge effective

December 31, 2014, assigning payment of the Mezzanine Loan to

Annaly.    Each document is sufficient evidence of a valid

assignment under New York law.       See, e.g., OneWest Bank, N.A. v.

Melina, 827 F.3d 214, 222-23 (written assignment of underlying

note); Deutsche Bank Trust Co. Ams. v. Codio, 943 N.Y.S.2d 545,

546 (App. Div. 2d Dep’t 2012) (allonge to note).          Although these

documents were for some reason not attached to Annaly’s

complaint, they are integral to the complaint’s allegation that

Annaly “is the current holder of the [Mezzanine] Loan” and

therefore appropriate to consider in connection with Annaly’s

motion for judgment on the pleadings.         See Goel, 820 F.3d at

559.    Nasr’s assertion that Annaly has not submitted documents

sufficient to evidence an assignment is baseless.

                                Conclusion

       Wells Fargo’s March 5 motion for summary judgment and

Annaly’s March 14 motion for judgment on the pleadings are

granted.


Dated:      New York, New York
            May 10, 2019

                                 ________________________________
                                            DENISE COTE
                                   United States District Judge


                                      15
